 THE RATH PACKING COMPANY125NOTE.-We will notify the above-named employee, if presently serving in theArmed Forces of the United States, of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 528 Peach-tree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia, Telephone No. 876-3311, Extension5357,if they have any questions concerning this notice or compliancewith its provisions.The RathPacking CompanyandDistrict Local UnionNo. 431,AmalgamatedMeat Cuttersand Butcher Workmenof NorthAmerica,AFL-CIO and Local 46, UnitedPackinghouse, Food,and AlliedWorkers, AFL-CIO, Party to the Contract.CaseNo. 38-CA-19 (formerly Case No. 18-CA-1908). June 18, 1966DECISION AND ORDEROn January 18, 1965, Trial Examiner Thomas S. Wilson issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Local 46, United Packinghouse, Food, and AlliedWorkers, AFL-CIO, hereinafter called UPWA, filed exceptions tothe Trial Examiner's Decision and a brief in support thereof.UPWA's brief asserted,inter alia,that on January 12, 1965, afterthe close of the hearings herein, an agreement was entered into betweenthe Charging Party, the Respondent, and UPWA; that this tripartiteagreement superseded the bilateral agreement of July 3, 1964, uponwhich the complaint and the Trial Examiner's findings were based,and which purportedly had never been implemented or enforced; and,that the later agreement resolved the dispute in the instant case andthe complaint should therefore be dismissed.The National LaborRelations Board, on May 3, 1965, issued an Order To Show Causereturnable on or before May 13, 1965, why the Board should notreceive into evidence the tripartite agreement of January 12, 1965, acopy of which was appended to UPWA's brief, and why, if so received,that agreement would not then warrant dismissal of the complaint inits entirety on the ground that it would not effectuate the policies ofthe National Labor Relations Act, as amended, to issue a decision inthese circumstances.No response having been filed by any of theparties, the Board orders that the tripartite agreement of January 12,1965, be, and it hereby is, received into evidence and made a part ofthe record herein.153NLRB No. 8. 126DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Board has reviewed the rulings made by the TrialExaminerat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, the parties' failure torespond to the Order To Show Cause, and the entire record in thiscase, including the January 12, 1965, agreement, and finds that nouseful purpose would be served by issuing a decision on the merits ofthe complaint.Accordingly, we shall dismiss the complaint.[The Board dismissed the complaint.]MEMBER ZAGORIA took no part in the consideration of the aboveDecision and Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpona charge filed on August 18, 1964,Case No. 38-CA-19,formerly Case No.18-CA-1908,1 byDistrict Local UnionNo. 431,Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO,hereinafter called the Amalgamatedor Charging Party, theGeneral Counsel of theNational LaborRelations Board, here-inafter called the General Counsel 2 and the Board respectively,by the RegionalDirectorfor Region 18 (Minneapolis,Minnesota),issued its complaint dated Octo-ber 2, 1964,against The Rath PackingCompany,hereinafter called the Respondent.The complaintalleged that Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Sections 8(a) (1), (2), (3),and (5)and 2(6) and(7) of the Labor Management RelationsAct of 1947, asamended,hereinafter called the Act.Copies of the charge,complaint,and notice ofhearing thereon were duly served upon the Charging Party, Respondent, and Local46, UnitedPackinghouse,Food,and AlliedWorkers,AFL-CIO, hereinafter referredto as UPWA.By order dated October 15,1964,of Trial Examiner Kapell,the motion filed byUPWA to interveneherein was allowed.Respondentand UPWA dulyfiled answers admitting all factual allegations of thecomplaint except one,but denying the commission of any unfair labor practices.Pursuant to notice,a hearing thereon was held at Waterloo,Iowa, on November 9,1964,before TrialExaminerThomasS.Wilson.All parties appeared at the hearing,were represented by counsel,and afforded full opportunity to be heard,to produce,examine and cross-examine witnesses,and to introduce evidence material and perti-nent to the issues,3 and were advised of their right to argue orally upon the recordand to file briefs and proposed findings and conclusions or both.Oral argumentat the end of the hearing was waived.Briefs were received from General Counsel,Respondent,UPWA,and the Charging Union on December 9, 1964.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE RESPONDENTThe Rath Packing Company is,and has been at all times material herein, anIowa corporation with its principal place of business at Waterloo,Iowa, where it isengaged in the business of processing meat for wholesale and retail distribution.3By order of General Counsel dated December 9, 1964, this case was transferred toRegion 38(Peoria, Illinois)and so numbered.2 This term specifically includes the attorney appearing for the General Counsel at thehearing.3At the commencement of the hearing, counsel for Amalgamated moved for a "judg-ment on the pleadings"which he explained to be a restriction on the introduction ofevidence to the single Issue denied by the pleadings.The Trial Examiner ruled that, underthe pleadings,only one factual allegation had been denied and, therefore,restricted thetaking of testimony to that single issue. THE RATH PACKING COMPANY127Respondent also operates and maintains a plant at Columbus Junction, Iowa, whereit is engaged in the slaughtering and processing of hogs and wholesale and retaildistribution.During the past 12-month period ending August 31, 1964, in thecourse and conduct of its business operations, Respondent made sales valued in excessof $1 million to points outside the State of Iowa.The complaint alleged, the answer admitted, and I find that Respondent is now,and has been at all times material herein, engaged in commerce within themeaningof the Act.II.THELABOR ORGANIZATIONS INVOLVEDDistrict Local Union No.431, Amalagamted Meat Cutters and Butchers Workmenof North America,AFL-CIO, and Local 46, United Packinghouse Food, andAllied Workers,AFL-CIO,are labor organizations admitting to membership employ-ees of the Respondent.M. THE UNFAIR LABOR PRACTICESA. The factsInvolved in the present proceeding are two plants of The Rath Packing Company.One is located at Waterloo, Iowa, and the other at Columbus Junction, Iowa, approx-imately 120 miles away.The production and maintenance employees of the olderand larger Waterloo plant are now and have been for a long time represented byUPWA under an existing contract.The production and maintenance employees atthe newer and smaller Columbus Junction plant were represented by the Amalga-mated as a result of a 1961 Board election.The collective-baigaining agreement between Rath and Acalgamated covering theColumbus Junction plant expired on August 31, 1964, and the parties are in theprocess of negotiating a renewal of that agreement as of the time of the hearingherein.Section 11 of that agreement, the management prerogative clause, read asfollows:"The management of the plant and the direction of the working force,including the right to establish reasonable rules and regulations and productionschedules, to hire, promote to outside bargaining unit, or discharge for just causeshall be vested exclusively in the Company, provided such action by the Company isin accordance with the terms and conditions of this agreement and is not used forthe purpose of discrimination against any member or members of the Union."For a number of years last past Respondent has been slowly but surely curtailingits operations at Waterloo, whereas it has been just as slowly but lust as surely expand-ing its operations at Columbus Junction since it began operations there around 1960.During 1963 Respondent announced its intentions to further expand operations atColumbus Junction.The natural result of the above is that there are now over 1,000 Waterloo plantemployees who have been in layoff status for varying periods of time and who underthe contract in existence with UPWA at Waterloo, still enjoy reemployment rightsatWaterloo.On the other hand, Respondent's already announced plans indicatefurther job openings and job opportunities at Columbus Junction.With things in this posture Respondent and UPWA, at Waterloo, entered intoan agreement, hereinafter called the supplemental agreement, on July 3, 1964, with-out notice to or participation therein by Amalgamated.This supplemental agree-ment reads as follows:Whereas The Rath Packing Company (hereinafter called the Company) andtheUnited Packinghouse, Food and Allied Workers, AFL-CIO (hereinaftercalled the Union) are parties to a collective bargaining agreement governingthe terms and conditions of employment at the Company's Waterloo plant; andWhereas the Company has been engaged in hog kill operations at its ColumbusJunction plant, and is considering expanding its operations at the said Columbus`Junction plant, andWhereas the parties have negotiated concerning the effect which an expansionof the Company's Columbus Junction plant may have upon the employmentsecurity of the employees at the Waterloo plant. and have agreed to supplementtheir collective bargaining as herein set forth.Now, therefore, it is hereby agreed as follows:1.Nothing in this Supplemental Agreement shall in any way affect anyrights of employees presently employed at the Columbus Junction plant.2.Opportunity to Waterloo Employees to Transfer to Columbus Junction.a)The Company agrees that all jobs which shall hereafter become availableat the Columbus Junction plant, after the regular employees currently employedat the Columbus Junction plant have exercised their seniority rights, will be 128DECISIONSOF NATIONALLABOR RELATIONS BOARDoffered by posting to employees at the Waterloo plant who wish to transferto the Columbus Junction plant. Such transfers shall be offered solely on'thebasis of plant service at Waterloo, applying the male and female seniority listsseparately for those classifications which are now filled separately from thoselists.b)At least ten days before the posting of the first group of jobs availablepursuant to this agreement, the Company shall mail to all Waterloo employeeswho are then in a layoff statusa letter advisingthem of the prospective date ofsuch posting and advising such laid off employees that those who would beinterested in a possible transfer to Columbus Junction may come to the plantto place their names on a registry of laid-off employees desiring such transferAll employees laid off at any time thereafter shall at time of layoff be advisedof their right to enter their names in said registry. Jobs available under thisagreementshall be posted for at least three days or for such longer period asthe posting state.At the end of the posting period the job shall be given tothe bidding employees whose seniority entitles him or her to the job inaccordance with (a) above, except that if there are any laid off employees whohave entered their names on the registry, and whose service would give themrights to the job ahead of such bidding employees, the job shall first be offered tosuch senior employees on the registry, in order of plant servicec)Upon such transfer, the terms and conditions of employment of suchemployees shall be governed in all respects by the collective bargaining agree-ment at the Columbus Junction plant.For purposes of all benefits at theColumbus Junction plant, such transferred employees shall retain full creditfor their service at the Waterloo plantIn determining seniority for purposesof layoff, recall, promotion, or any other matters in which employees receivepriority or preference over other employees by reason of seniority, such trans-ferred employees shall rank below the employees currently employed at Colum-bus Junction, but between and among all such transferred employees suchseniority rights shall be based on length of plant service at the Waterloo plantd) If at any time after such a transfer, a transferred employee shall be laidoff from his job at Columbus Junction for a period in excess of two weeks, suchemployee shall have the right to exercise his Waterloo plant service to claimthe job to which his seniorityentitles himat theWaterloo plant, and anyemployees displaced by such claim shall have successive rights of displacementuntil the most junioremployee is reached.Such transferred employees shallretain his recall rights at Columbus Junction and if reached shall have theright to return to Columbus Junction or to remain at his Waterloo job.When atransferred employee shall have been continuously employed at ColumbusJunction,with no layoffin excessof two weeks, for a periodof eighteen months,such employee shall have no further right to claim any job at the Waterlooplant underthis section.3.The Company agrees thatno more thanone shiftof operations will beconducted at the Columbus Junction plant (other thanin curing and smoking)at any time when the Waterloo plant is not operating two shifts at full capacity4.This Supplemental Agreement shall remain in effect from the date ofexecutionuntil the date of termination of the collective bargainingagreementatWaterloo which shall be concluded betweenthe partiesfor the contractperiod following expiration of the current contract term.On July 6, 1964, Respondent submitted a copy of thissupplementalagreement tothe representative of the Amalgamated.After conferring with its attorneys, Amal-gamated protested the above agreement by letter dated July 29, which read as followsWe have been advised that your Company has conferred with the UnitedPackinghouse, Food and Allied Workers, AFL-CIO, concerning the hiring ofemployees at the Columbus Junction, Iowa, plant, wherein theundersigned isthe duly designated collectivebargainingrepresentative and party to the existingcollective bargainingagreement.We wish to advise you that we strenuously oppose and object to yourdealingwith any union in respect of the hiring of employees at this plant where we arethe collective bargaining representative.We vigorously oppose and object tothe consummation of any agreements with any otherunionconcerning thisplant and hereby advise you that no such agreement should be enteredinto, andif any suchagreementhas alreadybeenconsummated,itcan haveno force oreffect in respect to our Union or the operation of our collective bargainingagreement and relationship. THE RATH PACKING COMPANY129It is now clear that the expansion program at your Columbus Junction plantmay effect hiring practices, terms, conditions and tenure of employment ofemployees represented by our organization.Accordingly, we hereby requestthat you meet with us to discuss such expansion program, its effect upon theemployees in the unit and the current collective bargaining agreement, and condi-tions of any potential decisions of the Company in this area.We believe thata meeting as soon as possible is essential.Please advise us of the date, timeand place you are prepared to meet.Subsequently, a meeting between Respondent and Amalgamated was held inChicago at which time Amalgamated again protested the supplemental agreementbut Respondent, in the person of David Dolnick, a labor relations consultant forRespondent, stated that he could see nothing wrong with the supplemental agree-ment, that Amalgamated was making a "mountain out of a mole hill" and, uponrequest, refused even to talk about rescinding the supplemental agreement or negotiat-ing in regard to hiring practices at Columbus Junction with Amalgamated.B. ConclusionsFortunately the parties are not in disagreement about the factsAll of the factsexcept the request for Amalgamated and the refusal of Respondent to considerrescission of the supplemental contract and negotiate on hiring practices with Amal-gamated at Columbus Junction were admitted in the pleadings.There was nocontradiction regarding these latter facts as testified to by an official of Amalgamated.At the outset it should be pointed out that there is no evidence in this record thatthere is any animus on the part of Respondent here for or against any union-otherthan that which may normally and naturally flow from the terms of the supplementalagreement at issue here.Itmay also be pointed out that each of the parties here has a very legitimate andworthy interest to be served by the agreement entered into and in dispute here.Respondent's interests are both to provide employment for its presently laid-offemployees at Waterloo and to secure a reservoir of experienced employees for itsexpanding Columbus Junction operations.UPWA naturally has a perfectly legit-imate and worthy interest in securing further employment for those employees itrepresents at Waterloo, many of whom, due to the diminution of operation at Water-loo, are now on layoff status.And, of course, Amalgamated, as the exclusive repre-sentative of the Columbus Junction employees, has a worthy and legitimate interestin protecting the interest of the employees it represents at Columbus Junction-as well as protecting its own position as such exclusive representative.Unfortunatelysome of these various interests do conflict. It seems to me that reasonable men couldeasily have accomplished all of these worthy aims without involving unfair laborpractices and the Board if only Rath and UPWA had included Amalgamated intheir negotiations.When Amalgamated won the representation election at the Columbus Junctionplant in 1961, it became under Section 9(a) of the Act "the exclusive representativeof all the employees in such unit for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment and other conditions of employment ..."of the employees in that appropriate unit at Columbus Junction, and entitled tobargain collectively with Respondent in regard thereto.However, the supplemental agreement of July 3, 1964, between Respondent andUPWA sets up a sort of "exclusive hiring arrangement" for prospective lobs atColumbus Junction whereby Respondent agreed with UPWA, as the exclusive repre-sentative of the employees at Waterloo, that Respondent would hire Waterlooemployees, either presently employed or on layoff status at Waterloo in accordancewith their Waterloo seniority, for the new lobs at Columbus Junction.This raises the fundamental issue as to whether Amalgamated, as the exclusivebargaining representative at Columbus Junction had any right or interest in thesource, methods, and procedures whereby Respondent secured prospective employeesor applicants for employment for new jobs at Columbus Junction.Respondent and UPWA argue that the source; methods, and procedures by whichan employer secures such applicants for employment is a management prerogativeexclusively.This is based upon the fact that Section 9(a) of the Act made.Amal-gamated as the exclusive representative of those employees over "rates of pay, wages,hours of employment or other conditions of employment" only, i.e., the word "hire"is there omitted from the Act.Hence these parties argue that the exclusive repre-sentative of the employees has no interest or control in the hiring of new employees.796-027-66-vol. 153-10 130DECISIONSOF NATIONALLABOR RELATIONS BOARDFundamental as this question would seem to be, it was not until July 29, 1963, inthe case ofHouston Chapter, Associated General Contractors of America, Inc.,143NLRB 409, that a divided Board decided that thisissuewascontrary to the con-tention of Respondent and UPWA when it held thatbargainingover theinstitutionof a hiring hall was a mandatory subject of collectivebargainingand said further:"In similarfashion the concept of `hire,' though not specifically set out within 8(d),isclearly a `term orconditionof employment,' and makes bargaining mandatorywith respect to the hiring of prospective employees." 4TheHouston Chaptercaseforecloses Respondent's first line of defense.Next, Respondent and UPWA maintain that Amalgamated bargained away orwaived all of its interest in such prehire clauses when it agreed to section 11 of thecollective-bargaining agreement at Columbus Junction, wherein it was agreed thatmanagementprerogative included "the right to establish reasonable rules and reg-ulations and production schedules, to hire, promote to outside bargaining unit, ordischarge."provided that the exercise of those rights were not used for thepurpose of discriminating against members of the Amalgamated.The Board hasfrequently held that the exclusive bargaining representative could waive or bargainaway bargainable rights by agreement so long as the intent so to do was clearlyand unambiguously expressed.However, here it is not clear whether the phrase"to hire" in section 11 means to hire initially, or like "promote" in that clause, tohire for outside the bargaining unit.Furthermore, a strong case can be made forthe proposition that, whether intentionally or not, the giving of priority in the hiretoWaterloo employees, the majority of whom also had to be UPWA members byreason of fact that UPWA had become the exclusive bargaining representative atWaterloo, necessarily discriminated against Amalgamated members.Accordingly,Imust find that Amalgamated did not waive nor bargain away its rights in regardto prehire sources, method, and procedures by section 11.Then Respondent and UPWA argue that the sole intent of the supplemental agree-ment was to affect the rights and conditions of employment at Waterloo only, andthat the supplemental agreement was to have no effect upon the working conditionsatColumbus Junction.As to the first, I can agree.As to the latter contention, Icannot.In fact, the very candid briefs of both Respondent and UPWA confirmthese opinions.5If, in fact, Respondent has negotiated a supplemental agreement with UPWAwhich does affect the "rates of pay, wages, hours of employment or other conditionsof employment" at the Columbus Junction unit represented by Amalgamated with-out consulting Amalgamated, and has, as the record proves, thereafter refused tonegotiateon these subjects of mandatory bargaining with the exclusive representativefor the Columbus Junction unit, then, of course, Respondent has violated Section8 (a) (5) of the Act.Consequently,it isnecessary to determine if the supplementalagreement does,in fact, affect the working conditions of the ColumbusJunction unit.Paragraph 1 of thesupplemental agreement confirms one contentionof Respond-ent and UPWA by providing that nothing therein should affect the rights of thecurrent ColumbusJunctionemployees.Paragraph 2(a) and (b) then proceedsto set out an exclusive sourceor reservoirfrom which Respondent agreed that it wouldselectits new employees for ColumbusJunction:to wit, the Waterloo employees,past or present,in accordancewith their* Fromthe numberof collectiveagreementsprior to 1963 whichcontained nondis-criminatory hiring halls and other prehire clauses,itwould seemthat bothmanagementand labor had, prior thereto,assumed the right of the exclusive representative to bargainthereon.s Respondent's brief contains the following significant sentence:"That as pointed outabove,Respondent claims that the provisions of 2(a),2(b),substantially allof 2(c) and2(d) of the supplemental agreement are valid and not in violation of the National LaborRelationsAct, as allegedin the complaint."[Emphasis supplied.]UPWA's briefmakes the same point as follows:In conclusion,it is submitted that exceptfor the possible exceptionsheretoforereferredto,* there canbe no questionthatthe agreementof July 3, 1964 relates solelyto the terms and conditions of employment and benefits accruedat theCompany'sWaterloo plantand in no way relates to or interferes with terms and conditions ofemployment at its Columbus Junction plant.[Emphasis supplied.]* The provision concerning seniority rights within the group of transferred em-ployees (which the parties have in practice cancelled) and the provision concerningsecond shifts, which is poorly phrases to express a perfectly lawful intent. THE RATH PACKING COMPANY131Waterloo seniority. I have already held inAmerican Coal Shipping Company,CaseNo. 2-CA-5169,a case settled uponthe Intermediate Report and hence unreported,that a new shippingCompany without a certified bargaining representative does notcommit an unfairlabor practice by unilaterallyselectingone of two nondiscrim-inatory unionhiringhalls as the source for its seamen.However, the source Respond-ent here chose to select for its future supply of employees cannot qualifyas a non-discriminatory source because, although Iowa is a right-to-work State, the majorityof the Waterloo employees had to be members of UPWA for UPWA to have everbecome therecognizedor certifiedbargainingrepresentative at Waterloo.6 It requiresonly a pure mathematical calculation to come to the conclusion that, by selecting allfuture applicants for employment at Columbus Junction from a UPWA source,Respondent would ultimately replace Amalgamated with UPWA as the exclusivebargaining representative of its employees at Columbus Junction.Respondent'sunilateral selectionof this discriminatory source of supply for future employees,without consultation with the then certifiedbargainingrepresentative for the unitinvolved, constitutes a violation of Section 8(a)(5) of the Act. I so find.Theselection of such a discriminatory source also constitutes unlawful assistance to thenoncertifiedunionin violation of Section 8(a)(2) and (1) of the Act.After first providing that the terms and conditions of employment of transfereeswould be governed by the collective-bargaining agreement in effect at ColumbusJunction, paragraph 2(c) of the supplemental agreement provided that, "for thepurposes of all benefits at Columbus Junction" the transferees would "retain fullcredit for their service at Waterloo."The Columbus Junction collective-bargainingagreement,for example, provided for a graduated vacation period, i.e., 1 week ofvacation for 1 continuous year of service, 2 weeks for 3 years service, etc.Conse-quently, it is obvious that transfereesenteringinto employment at Columbus Junctionwith credit for their previous service at Waterloo, enjoyed different rights as tovacation than did the employees previously employed at Columbus Junction.Thisdefinitely affected and changed the working conditions of the unit employees pro-vided for in the collective-bargaining agreementin existenceatColumbus Junctionto the detriment of those represented by the Amalgamated.This normally andnaturally would have the effect of assisting UPWA among the employees at Colum-bus Junction, thus constituting illegalassistancetoUPWA in violation of Section8(a) (2) of the Act.Paragraph 2(c) of the supplemental agreement also provided that, "for the pur-posesof layoff, recall, promotion" etc., the transferred Waterloo employees wouldrank below those currently employed by Columbus Junction but that, as among thetransfereesthemselves, their seniority rights would be based "on length of plantservice at the Waterloo plant."As the collective-bargaining agreementat ColumbusJunction provided for plant seniority and, therefore, from the date of hire, it isobvious that the arrangement made between Respondent and UPWA in the supple-mental agreementboth abrogated the seniority system setup in the Columbus Junctioncollective-bargaining agreement,but also substituted therefore a completely differentseniority system forthe transferees based on serviceacquired elsewhere than atColumbusJunction.There canbe no questionbut this substituted seniority systemaffected workingconditionsfor unit experience at ColumbusJunction.Both Respond-ent and UPWAsubsequently recognizedthis particularinvasionof the rights ofAmalgamatedas the exclusive representativeatColumbus Junction because boththese parties acknowledged,in their respectivebriefs, that ultimately they agreed thatthe separateseniority system fortransfereeswould not be enforced.The oral reces-sion of thispart of thesupplemental agreement,however,made no change as far asthe vacations were concerned.Thusit isclear that,regardlessof thesubsequent change made in the supplementalagreement,above referredto, paragraph2(c) thereofstill impingedupon the rightsand prerogatives of Amalgamated as the exclusive bargaining representative atColumbusJunction.In addition,the transferee under Section2(c) of thesupplemental agreement notonly retainedhisWaterloo seniority but also his reemployment rights at Waterloo,whichalso constituted the grantingof a right over and beyond any right grantedunder the collective-bargaining agreement in existenceat Columbus Junction.Thisnecessarily favored the Waterloo transferee over those whose rights depended uponthe ColumbusJunctioncollectiveagreement.This also constitutedillegal assistanceto UPWA.6 The offer of proof madeby UPWAat the hearing confirms this by specifically men-tioning that one non-UPWAWaterloo employee was among the groupofWaterloo em-ployees indicating a desire to transfer to ColumbusJunction. 132DECISIONSOF NATIONALLABOR RELATIONS BOARDParagraph 3 of the supplemental agreement provided that Columbus Junctioncould operate but one shift at any time when the Waterloo plant was not operatingtwo shifts at full capacity.This negotiated tie-in between operations at ColumbusJunction and Waterloo prevents Respondent from an independent determination ofthework programs at Columbus Junction and makes those programs dependentupon working conditions at Waterloo,7 again affecting working conditions at Colum-bus Junction.Paragraph 4 of the supplemental agreement provided that it should remain inexistence throughout the life, not only of the current collective-bargaining agreementat Columbus Junction, which expired August 31, but also throughout the life of therenewal agreement at Columbus Junction which was then in the process of nego-tiation.Thus, the effect of this supplemental agreement was to affect and changethe working conditions negotiated by Amalgamated, not only in the existing collectiveagreement at Columbus Junction but also during the period of the renewal agree-ment there.While the supplemental agreement was no doubt entered into with the mostinnocent and best intentions in the world by both Respondent and UPWA, the abovediscussion shows that the terms thereof, plus Respondent's subsequent refusal todiscuss terms for hiring new employees with Amalgamated, violated Section 8(a) (5)in that Respondent refused to discuss matters of mandatory bargaining with thecertified exclusive representative of the employees at Columbus Junction. It alsoviolated Section 8(a)(3) in that the terms of said supplemental agreement dis-criminated in favor of UPWA employees at Waterloo as against the members ofAmalgamated at Columbus Junction, thereby encouraging membership in UPWAand discouraging membership in Amalgamated at Columbus Junction.And further,this supplemental agreement, containing terms advantageous to the UPWA Waterlooemployees, illegally assisted UPWA at Columbus Junction in violation of Section8(a) (2) and (1) of the Act. I must so find.In its brief Respondent maintains "that the Trial Examiner has the duty andobligation to determine whether or not certain parts or paragraphs of said Supple-mental Agreement are valid and enforceable and to then sever only those parts ofsaid Supplemental Agreement which he determined to be violations of the NationalLabor Relations Act as alleged in the complaint." I do not so conceive his duty. Infact, he has no authority to create a new agreement for the parties, as would haveto be the case here, in view of the above findings that all four paragraphs of thesupplemental agreement of July 3, 1964, contain illegal features.However, becauseof the worthy aims of the supplemental agreement, I will reiterate the thought previ-ously expressed that Respondent negotiate its hiring practices with the Amalgamated,and, if necessary, UPWA, in the hope that reasonable men will be able to attainworthy objectives.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of Respondent described in section I,, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that Respondent has engaged in certain unfair labor prac-tices, it will be recommended that it cease and desist therefrom, and that it takecertain affirmative action designed to effectuate the policies of the Act.mental agreement of July 3, 1964, by and between Respondent and UPWA, I willrecommend that this agreement be cancelled and held for naughtIt having been found that on July 29, 1964, and at all, times thereafter, Respondenthas refused to bargain collectively with District Local Union No. 431, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, as the exclusivebargaining representative of Respondent's employees in the above-found appropriateunit at its Columbus Junction plant in regard to source, methods, and procedures ofobtaining applicants for future employment at Columbus Junction, it will be recom-mended that Respondent, upon request, bargain collectively with said Union inregard to the aforementioned subject.P In regard to this point, the UPWA brief states. "The UPWA concedes that the languageof this paragraph is quite unfortunately phrased."The understatement of this concessionwould please an Englishman. THE RATH PACKING COMPANY133CONCLUSIONS OF LAW>1.District Local Union No. 431', Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, and Local 46, United Packinghouse, Food, andAlliedWorkers, AFL-CIO, are labor organizations within the meaning of Section2(5) of the Act.2.All production and maintenance employees of Respondent at its ColumbusJunction plant, cooler employees, scalers, shipping and receiving employees, live-stock handlers, and cleanup employees, excluding office clerical employees, guards,supervisors, and professional employees as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.3.At all times since July 27, 1961, District Local Union No. 431, AmalgamatedMeat Cutters and Butcher Workmen of North America, AFL-CIO, has been andnow is the exclusive representative of all the employees in the aforesaid appropriateunit for the purposes of collective bargaining within the meaning of Section 9(a)of the Act.4.By failing and refusing on, and at all times since, July 29, 1964, to bargaincollectivelywith District Local Union No. 431, Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, as the exclusive representative ofthe employees in the aforesaid unit, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (5) of the Act.5.By negotiating and executing an agreement dated July 3, 1964,,with Local 46,United Packinghouse, .Food and Allied Workers, AFL-CIO in.regaid to the source,methods, and procedures whereby-Respondent would obtain and hire applicants forfuture employment at its Columbus )unction plant, without notice to or, participationby District Local Union No 431, Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6.By executing the supplemental agreement of July 3, 1964, with UPWA, certainterms of which illegally assisted UPWA and also discouraged membership-in Amal-gamated, Respondent has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a) (3) and (2) of the Act.7The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section'2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of foregoing findings of fact and conclusions of law, and uponthe entire record in this case, and pursuant to Section 10(c) of the National LaborRelations Act, as amended, I recommend that Respondent, The Rath Packing Com-pany,Waterloo and Columbus Junction, Iowa, its officers, agents, successors, andassigns, shall-1Cease and desist from:(a)Giving any force or effect to the terms of that supplemental agreement withUPWA executed on July 3, 1964, insofar as they affect working conditions in theappropriate unit at Respondent's plant in Columbus Junction, Iowa.(b)Refusing to bargain collectively with respect to rates of pay, wages, hours ofemployment, or other terms and conditions of employment, and in particular as tothe source, methods, and procedures for hiring applicants for future employment atthe Columbus Junction plant, with District Local Union No. 431, AmalgamatedMeat Cutters and Butcher Workmen,of North America, AFL-CIO, as the exclusiverepresentative of all its employees in the appropriate unit as found above at itsColumbus Junction, Iowa, plant.(c)Giving illegal assistance to, or encouraging or discouraging membership andactivities in, any labor organization by discriminating in any manner in regard tothe hire and tenure of employment or of any term or condition of employment in theabove appropriate unit at its Columbus Junction plant.(d) Interfering with, restraining, or coercing its employees in the exercise oftheir right to self organization, to form labor organizations, to join or assist DistrictLocal Union No. 431, Amalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities-2.Take the following affirmative action which I find will effectuate the policiesof the Act.(a)Upon request, bargain collectively with District Local Union No. 431, Amal-gamated Meat Cutters'and Butcher Workmefrof North America, AFL-CIO; as the 134DECISIONS OF NATIONALLABOR RELATIONS BOARDexclusive representative of the employees in the above-described appropriate unit atColumbus Junction, Iowa, plant with respect to rates of pay, wages, hours of work,and other terms and conditions of employment,and embody in a signed agreementif any understanding is reached.(b)Notify all interested parties that Respondent will give no force or effect tothe supplemental agreement signed July3, 1964, with UPWAinsofar as said agree-ment affects job openings at its Columbus Junction,Iowa, plant.(c) Post at its plant in Columbus Junction and in Waterloo,Iowa, copies of theattached notice marked "Appendix A." 8Copies of said notice, to be furnished bythe Regional Director for Region 38, shall, upon being duly signed by Respondent'srepresentatives,be posted by it immediately upon receipt thereof, and be maintainedby itfor 60 consecutive days thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are not altered,defaced,or covered by anyother material.(d)Notify the Regional Director for Region 38, in writing, within 20 days fromthe date of receipt of this Decision, what steps have been taken to comply with theforegoing Recommended Order. I further recommend that unless, within 20 daysfrom the date of receipt of this Decision,Respondent has notified said RegionalDirector that it will comply with the foregoing Recommended Order, the Boardissue an Order requiring Respondent to take the aforesaid action.98If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words"a Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "a Decision and Order".0 If this Recommended Order Is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 38, in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify you that:WE WILL, upon request, bargain collectively with respect to rates of pay,wages, hours of employment,and other terms and conditions of employment,and particularly in regard to the source,method, and procedure for hiringapplicants for future employment at our Columbus Junction plant,with DistrictLocal Union No. 431, Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO,as the exclusive representative of employees in theappropriate unit at Columbus Junction plant described as follows:All production and maintenance employees at our Columbus-Junctionplant,cooler employees,scalers, shipping and receiving employees,livestockhandlers, and cleanup employees,excluding office clerical employees, guards,supervisors,and professional employees as defined in the Act.WE WILL NOT encourage or discourage membership or activities of our employ-ees in any labor organization by discriminating in regard to the hire,tenureof employment,or any term or condition of employment at our ColumbusJunction plant.WE WILL NOT interfere with,restrain or coerce our employees in the exerciseof their right to self-organization,to form labor organizations,to join or assistDistrict Local Union No. 431, Amalgamated Meat Cutters and Butcher Work-men of North America, AFL-CIO, or in any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engagein any other concerted activities for the purposes of collective bargaining orother mutual aid or protection,or to refrain from any or all such activities.All our employees are free to become, remain,or to refrain from becoming orremaining members in the above-named or in any other organization.THE RATH PACKING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) MID-STATE BEVERAGES INC.135Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office,FourthFloor CitizensBuilding,225 Main Street, Peoria,Illinois,Telephone No. 673-9283,if they have any questions concerning this notice or compliance with its provisions.Mid-State Beverages Inc.andLocal Union 263, Beer Drivers,Brewery,Soft Drink and Maintenance Workers, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers, of America.Case No. 3-CA-2384. June 21, 1965DECISION AND ORDEROn March 24,1965, Trial Examiner Owsley Vose issued his Decisionin the above-entitled proceeding, finding that Respondent had engagedin and was engagingin certain unfair labor practices and recommend-ing that itcease anddesist therefrom and take certain affirmativeaction, asset forth in the attached Trial Examiner's Decision.There-after, Respondent filed exceptions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision, the exceptions thereto, and the entire record inthis case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10 (c) of the National Labor Relations Act,- asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that Respondent, Mid-State Beverages Inc., Elmira,New York, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order, as somodified :1.Substitute the following as paragraph 1(b) of the Trial Exam-iner's Recommended Order:"(b) Threatening to sell its business or to engage in other reprisalsbecause of the employees' affiliation with the Union, coercively pollingemployees as to their union adherence, coercively questioning employ-ees regarding union matters, offering benefits to employees to inducethem to renounce the Union, coercively enlisting employees' assistance153 NLRB No. 14.